UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 15, 2007 KRAFT FOODS INC. (Exact Name of Registrant as Specified in Charter) Virginia (State or other jurisdiction of incorporation) 1-16483 (Commission File Number) 52-2284372 (I.R.S. Employer Identification No.) Three Lakes Drive, Northfield, Illinois (Address of Principal Executive Offices) 60093-2753 (Zip Code) Registrant’s telephone number, including area code: (847) 646-2000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): XWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) XSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On November 15, 2007, Kraft Foods Inc. announced a definitive agreement to merge its Post cereals business into Ralcorp Holdings, Inc. in a tax-efficient transaction.A copy of the press release issued by Kraft on November 15, 2007 concerning the transaction is filed herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (c) Exhibits 99.1 Press Release dated November 15, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Kraft Foods Inc. By: /s/Carol J. Ward Carol J. Ward Vice President and Corporate Secretary Date:November 15, 2007
